Per Curiam.
Respondent was admitted to practice by the Appellate Division, Second Department, in 1988. He maintained a law office in Vermont, where he was admitted to practice in 2001.
By decision dated February 28, 2003, the Vermont Professional Responsibility Board suspended respondent from practice for a period of three years. The Board found that respondent engaged in professional misconduct by failing to supplement his petition for admission to the Vermont bar to *527reveal that he was a defendant in a consumer fraud complaint brought by the State of New York and his law firm was the subject of an inquiry by petitioner.
Petitioner moves to impose reciprocal discipline against respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not replied to the motion.
We grant petitioner’s motion and further conclude that respondent should be reciprocally suspended for a period of three years.
Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice for a period of three years and until further order of this Court, effective immediately; and it is further ordered that respondent, for the period of his suspension, is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).